United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-1823
                                ___________

David G. Jeep,                          *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Jack A. Bennett, Associate Circuit      *
Judge, Camden County; Devin M.          * Appeal from the United States
Ledom, Assistant Prosecuting Attorney, * District Court for the
Camden County; Alex Little, Police      * Western District of Missouri.
Officer, #920, City of Osage Beach;     *
Tim Taylor, Police Officer, #913, City *
of Osage Beach; W. Steven Rives,        * [UNPUBLISHED]
Prosecuting Attorney; W. James          *
Icenogle, Prosecuting Attorney; Bruce *
Colyer, Associate Circuit Judge; Jay    *
Nixon, Attorney General, State of       *
Missouri; Camden County; City of        *
Osage Beach; State of Missouri,         *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: October 6, 2008
                              Filed: October 10, 2008
                               ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________
PER CURIAM.

       David Jeep appeals the district court’s1 orders dismissing his claims against
multiple defendants and granting summary judgment to the remaining defendants in
his 42 U.S.C. § 1983 action. After careful review, we conclude that the orders were
proper for the reasons stated by the district court and that an extended discussion is
not warranted. See Maness v. Dist. Court, 495 F.3d 943, 943-44 (8th Cir. 2007) (per
curiam) (de novo review of dismissals based on immunity); Rouse v. Benson, 193
F.3d 936, 939 (8th Cir. 1999) (district court’s grant of summary judgment reviewed
de novo).

     Accordingly, we affirm the judgment of the district court, see 8th Cir. R. 47B,
and we deny as moot Jeep’s motion for an expedited appeal.
                     ______________________________




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                         -2-